DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2,19, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. US Pub No. 2020/0124792.

With respect to claim 1, Cho teaches a structure comprising:
a first photonics chip (fig 4a,10) “photonic integrated circuit” (0015) including a first waveguide (fig 4a, IW), a second waveguide (fig 4a, WG2), a first optical tap (fig 1, 120) coupling the first waveguide to the second waveguide (0039), and a first photodetector “photodiode” (fig 4a PD) (0045, line 1) coupled to the second waveguide; and
a first laser “laser diode” (fig 4a, LD) (0037, lines 6-7) attached to the first photonics chip, the first laser configured to generate laser light directed by the first waveguide to the first optical tap.

With respect to claim 2 according to claim 1, Cho teaches the structure wherein the first photonics chip includes a third waveguide (fig 4a, OW1), a grating coupler (fig 4a, 150) (0039) coupled to the third waveguide, and a second optical tap (fig 4a, 140) coupling the third waveguide to the second waveguide.

With respect to claim 19, Cho teaches a method comprising:
forming a photonics chip (fig 4a,10) “photonic integrated circuit” (0015) including a first waveguide (fig 4a, IW), a second waveguide (fig 4a, WG2), an optical tap (fig 1, 120) coupling the first waveguide to the 
attaching a laser “laser diode” (fig 4a, LD) (0037, lines 6-7) to the photonics chip, the laser configured to generate laser light directed by the first waveguide to the optical tap.

With respect to claim 20 according to claim 19, Cho teaches the method wherein the photonics chip includes a third waveguide (fig 4a, OW1), a grating coupler (fig 4a, 150) (0039) coupled to the third waveguide, and a second optical tap (fig 4a, 140) coupling the third waveguide to the second waveguide or to the first waveguide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6,12, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US Pub No. 2018/0259337 in view of paper of Justin C. Norman, “Perspective: The future of quantum dot photonic integrated circuits”, 2018 hereafter Norman.

With respect to claim 1, Wang teaches a structure comprising:
a first photonics chip (fig 6, photonic integrated circuit) including a first waveguide, a second waveguide (fig 6, 604), a first optical tap (fig 6, 610)
coupling the first waveguide to the second waveguide, and a first photodetector (fig 6, photodetector) coupled to the second waveguide; and
a first source (fig 1, light source) attached “attached to a common submount” (abstract, lines 8-10) , to the first photonics chip , the first source is configured to generate light directed by the first waveguide to the first optical tap.

    PNG
    media_image1.png
    314
    800
    media_image1.png
    Greyscale

Wang does not teach a laser.

Norman, in the same field of endeavor as Wang of photonic integrated circuit boards, teaches a quantum dot laser may be attached to a photonic chip (abstract, lines 20-25).  Norman further teaches Quantum dot lasers are showing promise for achieving low-cost, and scalable integration with silicon photonics.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Norman’s laser with Wang’s photonic chip to provide a low cost, efficient, and reliable light source.

With respect to claim 6 according to claim 1, the combination teaches the structure wherein the first photonics chip includes an absorber (fig 6,absorber Wang) and the first waveguide is configured to couple the first laser to the absorber. 

With respect to claim 12 according to claim 1, the combination teaches the structure further comprising:
a substrate that includes the first photonics chip (fig 6, photonic integrated circuit Wang).

The combination does not teach a second photonics chip.

At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to provide a duplicate photonics chip in case the first chip is damaged. The courts held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See 2144.04 MPEP VI.

With respect to claim 13 according to claim 12, the combination teaches the structure wherein the second photonics chip includes a third waveguide (fig 6 Wang), a fourth waveguide (fig 6,604 Wang), a second optical tap (fig 6, 610 Wang) coupling the third waveguide to the fourth waveguide, and a second photodetector coupled to the fourth .

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piazza US Pub No. 2019/0120624 in view of  Afrotechmod,”constant current source and laser/LED driver tutorial”, https://www.youtube.com/watch?v=iuMngik0GR8 , 2015 hereafter Afrotechmod in further view of Technology and Science Education, “ Basics of Photodetectors”, https://www.youtube.com/watch?v=vjw3gwvKAzo, 2016 hereafter Technology and Science Education in further view of Wang US Pub No. 2018/0259337.

With respect to claim 14, the combination teaches a method of testing a laser attached to a first photonics chip at a wafer level, the method comprising:
directing a first portion of the laser light (fig 1, 122 Piazza) to a photodetector (fig 1, 120 Piazza).

Piazza does not teach ramping a first electrical current supplied to the laser such that an optical power of laser
light that is output by the laser increase.

Afrotechmod, in the field of endeavor of lasers, implicitly teaches ramping up the current increases the optical power of a laser in the figures below. Afrotechmod demonstrates the laser diode’s brightness increases with the increase amperes i.e. current as shown by a multimeter.  At the time prior to the effective filing date of the invention it would have been known to one of ordinary skill in the art to increase a current supply to enable Piazza’s laser source to emit light.

 
    PNG
    media_image2.png
    882
    1348
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    908
    1332
    media_image3.png
    Greyscale




Technology and Science Education, in the field of endeavor of photodetectors, teaches photodetectors measure electrical current to characterize the light intensity from a light source.  At the time prior to the effective filing date of the invention it would have been known to one of ordinary skill in the art to measure electrical current from the combination’s photodetector in order to capture light intensity measurements.

    PNG
    media_image4.png
    888
    1233
    media_image4.png
    Greyscale

The combination does not specifically teach a photodetector on the first photonics chip.

Wang, in the same field of endeavor as Piazza of photonic chip gyroscopes, teaches a photodetector attached to a photonics chip (0064, lines 1-3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to mount the combination’s photodetector to the photonic chip to provide a robust and compact gyroscope.

With respect to claim 15 according to claim 14, the combination teaches the method further comprising:
directing a second portion of the laser light to a grating coupler (claim 17 Piazza) on the first photonics chip (fig 1 Piazza); and
measuring an optical spectrum “intensity modulation” (0028, lines 1-3)(fig 1, 120 Piazza) generated “couple out” by the grating coupler in response to the second portion of the laser light (0059, col 2, lines 8-10 Piazza).

    PNG
    media_image5.png
    427
    729
    media_image5.png
    Greyscale

With respect to claim 16 according to claim 14, the combination teaches the method further comprising:
directing a second portion of the laser light to a grating coupler (claim 17 Piazza) on the first photonics
chip; and
measuring an optical spectrum “intensity modulation” (0028, lines 1-3)(fig 1, 120 Piazza) generated “couple out” by the grating coupler in response to the second portion of the laser light (0059, col 2, lines 8-10 Piazza).

The combination does not teach supplying an electrical current to the laser such that an optical power output by the
laser is approximately constant.

Afrotechmods ,in the field of endeavor of lasers, implicitly teaches delivering a constant electrical current to a laser to generate a constant optical power in the figures below.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to deliver a constant electrical current to the combination’s laser to avoid saturation levels which can destroy the laser source.
 
    PNG
    media_image6.png
    845
    1309
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    846
    1316
    media_image7.png
    Greyscale




Technology and Science Education, in the field of endeavor of photodetectors, teaches photodetector’s measure multiple current values while a laser emits light onto the photodetector as shown in the graph below.  At the time prior to effective filing date of the invention it would have been obvious to measure a fourth electrical current while the electrical current is supplied to the laser to generate an intensity profile of the laser light. 

    PNG
    media_image8.png
    320
    503
    media_image8.png
    Greyscale


Allowable Subject Matter
Claims 1,2,6,12-17,19 & 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first photonics chip includes a third waveguide, a grating coupler coupled to the third waveguide, and a second optical tap coupling the third waveguide to the first waveguide”, in combination with the rest of the limitations of claim 3.

As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious “third waveguide, a second photodetector coupled to the third waveguide, and a second optical tap coupling the third
waveguide to the second waveguide”, in combination with the rest of the limitations of claim 4.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “first photonics chip includes an edge coupler coupling the first laser to the first waveguide and a modulator coupled to the first waveguide, and the first optical tap is coupled to the first waveguide at a first position between the edge coupler


As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first photonics chip and a second photonics chip are located on a substrate, and further comprising: singulating the first photonics chip and the second photonics chip from the substrate”, in combination with the rest of the limitations of claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877